Filed 8/9/21 P. v. Magana CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080638
             Plaintiff and Respondent,
                                                                                     (Madera Super. Ct.
                    v.                                                               No. MCR046034B)

 FERNANDO MAGANA,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Thomas L.
Bender, Judge.
         Victoria H. Stafford, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P.J., Meehan, J. and De Santos, J.
                                    INTRODUCTION
       In April 2016, appellant and defendant Fernando Magana was sentenced to 25
years 10 months in state prison pursuant to a negotiated disposition where he pleaded
guilty to robbery, attempted robbery, attempted murder, and the substantive gang offense;
the court dismissed several other felony offenses. He was 15 years old when he
committed the offenses in 2013. He did not file a notice of appeal.
       In this matter, he filed a petition for writ of habeas corpus with the superior court
and requested a hearing pursuant to People v. Franklin (2016) 63 Cal.4th 261, to make a
record of mitigating evidence for a future parole hearing. The superior court granted the
motion, held the hearing, and admitted appellant’s requested evidence.
       Appellant has filed the instant notice of appeal from the Franklin hearing. On
appeal, his appellate counsel filed a brief that summarizes the facts with citations to the
record, raises no issues, and asks this court to independently review the record. (People
v. Wende (1979) 25 Cal.3d 436.) Appellant filed a letter brief and claimed the court
should have granted a request he allegedly made during the Franklin hearing, that his
case should be transferred to juvenile court, and he should be released based on the
provisions of Senate Bill No. 1391 (2017–2018 Reg. Sess.) (Senate Bill 1391) and
Proposition 57, the Public Safety and Rehabilitation Act of 2016 (Proposition 57), that
became effective after his case was final. We affirm.
                               PROCEDURAL HISTORY
       On November 24, 2015, a first amended information and a consolidated grand jury
indictment was filed in the Superior Court of Madera County case No. MCR046034A
through F (consolidating it with case No. MCR051483), alleging that appellant Magana
and codefendants Nicholas Castrejon, Ricardo Cendejas, William Fraire, and Elmer
Gutierrez, committed 19 felony offenses in January 2013, including robbery, attempted
robbery, carjacking, attempted carjacking, and attempted murder against multiple



                                             2.
victims, with firearm and gang enhancements; plus three additional counts committed by
codefendants Castrejon and Cendejas in September and October 2014.
       Appellant was charged with committing eight counts of attempted robbery (Pen.
Code, §§ 664, 211);1 three counts of carjacking (§ 215, subd. (a)); five counts of robbery
(§ 211); one count of attempted murder (§§ 664, 187, subd. (a)); one count of attempted
carjacking (§§ 664, 215, subd. (a)); with firearm and gang enhancements; and one count
of active participation in a criminal street gang (§ 186.22, subd. (a)).
       It was further alleged that when appellant committed offenses listed in Welfare
and Institutions Code section 707, subdivision (b), he was a person 14 years of age or
older, in that he was 15 years old, within the meaning of Welfare and Institutions Code
section 707, subdivision (d)(2)(C)(ii), and the offenses were committed for the benefit of
a criminal street gang (§ 186.22, subd. (f)).
Plea
       On March 21, 2016, appellant entered into a negotiated disposition and pleaded
guilty in case No. MCR046034B to count 3, robbery of Richard Sandoval on January 21,
2013; count 6, attempted murder of Muhktar Singh on January 22, 2013; and count 18,
attempted carjacking of Jesse Madrigal on January 24, 2013. He admitted gang
enhancements for these three counts (§ 186.22, subd. (b)(1)) and also pleaded guilty to
count 19, active participation in a criminal street gang (§ 186.22, subd. (a)), for an
indicated maximum term of 25 years 10 months in state prison and dismissal of the other
charges and allegations.
       The parties stipulated to a factual basis for appellant’s pleas based on the grand
jury transcript of April 18, 2013, and testimony in the trial of codefendant Castrejon.




       1   All further statutory references are to the Penal Code unless otherwise stated.


                                                3.
Sentencing hearing
       On April 18, 2016, the court conducted appellant’s sentencing hearing in case
No. MCR046034B. The court sentenced appellant to an aggregate term of 25 years 10
months in prison, consistent with the negotiated disposition: the upper term of nine years
for count 6, attempted murder, plus 10 years for the gang enhancement (§ 186.22,
subd. (b)(1)(C)); a consecutive term of one year (one-third the midterm) for count 3,
robbery, plus three years four months (one-third the midterm of 10 years) for the gang
enhancement (ibid.); and 10 months (one-third the midterm) for count 18, attempted
carjacking, plus 20 months (one-third the midterm of five years) for the gang
enhancement (id., subd. (b)(1)(B)); and stayed the term for count 19. The court
dismissed the remaining counts and special allegations.
       Appellant did not file a notice of appeal.
First writ petition (Case No. MCR058617A)
       On February 26, 2018, appellant filed a petition for writ of habeas corpus in the
Superior Court of Madera County (case No. MCR058617A) to set aside his plea in case
No. MCR046034B, and to transfer the matter to juvenile court for a hearing because he
was 15 years of age at the time of his plea and unable to understand the nature and
circumstances of his plea.
       On March 6, 2018, the superior court denied the petition because it was untimely
and failed to set forth a prima facie claim for relief.
       Dismissal of appeal
       On April 10, 2018, appellant filed a notice of appeal with this court (case
No. F077324), from the superior court’s denial of his petition for habeas relief in case
No. MCR058617. On May 7, 2018, this court requested further briefing from the parties
as to whether the superior court’s order was an appealable order.




                                               4.
       On July 27, 2018, this court dismissed the appeal because the superior court’s
order was not appealable. On July 31 and August 2, 2018, this court filed amended and
corrected orders that denied appellant’s request for a certificate of probable cause.2
Second writ petition (case No. MCR058617)
       On April 25, 2018, appellant filed a new petition for writ of habeas corpus in
Madera County Superior Court (case No. MCR058617), requested a “Franklin hearing to
mitigate the record,” (capitalization omitted) and argued he was entitled to a hearing to
make a record of mitigating evidence for future parole proceedings since he was a minor
when he committed the offenses. Defendant also argued that his plea agreement must be
set aside because he was convicted and sentenced in violation of the federal Armed
Career Criminal Act (18 U.S.C. § 924).
       On May 1 and 25, 2018, the superior court denied defendant’s federal claim
because it was untimely, it was not supported by documentary evidence, and the issue
could have been raised on direct appeal.
       As for his request for a Franklin hearing, the court requested the Attorney General
file an informal reply. The Attorney General deferred to the Madera County District
Attorney’s Office. On June 25, 2018, the district attorney agreed appellant was entitled
to a Franklin hearing.
       On August 22, 2018, the superior court granted appellant’s petition for a Franklin
hearing and set the matter on calendar.




       2On September 17, 2018, appellant filed, in pro. per., a petition for writ of habeas
corpus with this court (case No. F078106), relative to superior court case
No. MCR046034B, to set aside his plea and remand the matter for a juvenile transfer
hearing pursuant to Proposition 57. On October 1, 2018, this court filed an order that
denied appellant’s petition without prejudice to filing a new petition in superior court.


                                             5.
       On May 6, 2019, the court denied appellant’s motion to discharge his attorney
pursuant to People v. Marsden (1970) 2 Cal.3d 118 and granted counsel’s motion for
appointment of an expert to examine appellant for purposes of the Franklin hearing.
       On October 18, 2019, the superior court conducted the Franklin hearing, received
appellant’s documentary evidence, ordered the evidence placed in appellant’s state prison
file for purposes of a future parole hearing, and adjourned the matter.
Notice of appeal
       On December 15, 2019, appellant, in pro. per., sent a notice of appeal to the
superior court in case No. MCR046034B, seeking to appeal from the court’s order of
October 18, 2019, as follows: “This appeal is after a ‘Franklin hearing,’ during which
[appellant] expressly asked the sentencing court to consider a matter related to” Welfare
and Institutions Code section 707 and Senate Bill No. 1391, “given that [appellant] was
under 16 years old, mandating juvenile court jurisdiction.”3 (Capitalization omitted.)
                                       DISCUSSION
       As noted above, on January 14, 2021, appellant’s counsel filed a Wende brief in
the instant appeal regarding superior court case No. MCR046034B. The brief also
includes the declaration of appellate counsel indicating that appellant was advised he
could file his own brief with this court.4

       3 The record contains a declaration from the clerk of the superior court, that
appellant’s notice of appeal was timely pursuant to the provisions of California Rules of
Court, rule 8.25(b)(5): “If the clerk receives a document by mail from an inmate or a
patient in a custodial institution after the period for filing the document has expired but
the envelope shows that the document was mailed or delivered to custodial officials for
mailing within the period for filing the document, the document is deemed timely. The
clerk must retain in the case file the envelope in which the document was received.”
       4  On February 9, 2021, appellant filed a letter with this court and requested
discharge of appellate counsel and appointment of a new attorney. On February 18,
2021, this court denied appellant’s request, and forwarded his letter and this court’s order
to his attorney with directions to communicate with her client. On March 18, 2021,
appellate counsel advised this court that she communicated with her client.


                                             6.
Appellant’s supplemental brief
          By letter on January 14, 2021, we invited appellant to submit additional briefing.
          On February 17, 2021, appellant filed a supplemental brief with this court, and
argued that his case should be remanded to the juvenile court for a transfer hearing
pursuant to Welfare and Institutions Code section 707, subdivision (b), Senate Bill
No. 1391, Proposition 57, and People v. Lara (2018) 4 Cal.5th 299 (Lara). Appellant
argued he was 15 years old when he committed the offenses, he was charged directly in
superior court and not in juvenile court and, as a result of the two new laws, his case
should be transferred to juvenile court and he should be released.
Analysis
          Assuming, but not deciding whether appellant preserved issues regarding
Proposition 57 and Senate Bill 1391 for purposes of this appeal, his appellate claims lack
merit.5
          “Proposition 57, passed in the November 2016 general election …, requires
prosecutors to commence all cases involving a minor in juvenile court. ‘Proposition 57 is
an “ameliorative change[] to the criminal law” ’ that ‘the legislative body intended “to
extend as broadly as possible.” ’ [Citation.] … As originally enacted, Proposition 57
allowed prosecutors to move to transfer some minors as young as 14 from juvenile court
to adult criminal court. Senate Bill No. 1391 (2017–2018 Reg. Sess.) …, enacted in
2018, amended Proposition 57 to prohibit minors under the age of 16 from being
transferred to adult criminal court. [Citation.]” (O.G. v. Superior Court (2021) 11
Cal.5th 82, 87.)
          Proposition 57 became effective on November 9, 2016, and applies retroactively
to cases where the judgments were not final before the law went into effect. (Lara,

         Appellant filed the instant notice of appeal from the superior court’s decision to
          5
grant his habeas request to conduct a Franklin hearing. Appellant did not raise
Proposition 57 and/or Senate Bill 1391 in the petition that requested the Franklin hearing.


                                               7.
supra, 4 Cal.5th at pp. 303–304, 307.) Senate Bill 1391 was enacted in September 2018,
it became effective on January 1, 2019, and it is similarly retroactive to cases where the
judgments were not final before the law went into effect. (Stats. 2018, ch. 1012, § 1
[enacting Senate Bill 1391]; see C.S. v. Superior Court (2018) 29 Cal.App.5th 1009,
1038.)
         For purposes of determining whether an ameliorative statute applies retroactively,
the “ ‘[t]he key date is the date of final judgment. If the amendatory statute lessening
punishment becomes effective prior to the date the judgment of conviction becomes final
then, in our opinion, it, and not the old statute in effect when the prohibited act was
committed, applies.’ [Citation.]” (People v. Vieira (2005) 35 Cal.4th 264, 305–306.)
         “In a criminal case, judgment is rendered when the trial court orally pronounces
sentence. [Citations.]” (People v. Karaman (1992) 4 Cal.4th 335, 344, fn. 9.) The
sentence in a criminal case is the judgment. (People v. Wilcox (2013) 217 Cal.App.4th
618, 625.)
         “A judgment becomes final when the availability of an appeal and the time for
filing a petition for certiorari have expired. [Citation.]” (People v. Smith (2015) 234
Cal.App.4th 1460, 1465; People v. Viera, supra, 35 Cal.4th at p. 306.) Under California
Rules of Court, rule 8.308(a), a judgment becomes final if the defendant does not appeal
within 60 days. (People v. Ramirez (2008) 159 Cal.App.4th 1412, 1420–1421; People v.
Bunn (2002) 27 Cal.4th 1, 21 [a judgment becomes final when the time for appealing an
inferior court decision has expired]; People v. Mendez (1999) 19 Cal.4th 1084, 1094 [to
appeal from a judgment of conviction, a defendant must file a notice of appeal within
60 days after rendition of judgment].)
         Appellant was sentenced to state prison on April 18, 2016, and there is nothing in
the instant record to indicate that he filed a notice of appeal, a petition for review before
the California Supreme Court, or a petition for writ of certiorari with the United States



                                              8.
Supreme Court from the judgment of conviction. As a result, his judgment became final
60 days later, on June 17, 2016, before either law became effective.
       Appellant subsequently filed petitions for habeas relief in 2018, one of which was
granted to conduct a Franklin hearing in 2019. Even if he raised issues related to
Proposition 57 and/or Senate Bill 1391 in that proceeding, he is not entitled to relief
under either law since the judgment in his case had long been final.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             9.